Citation Nr: 0611796	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement for an initial compensable rating for the 
service-connected ventral herniorrhaphy scar of the right 
lower abdomen.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
September 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 RO decision that granted service 
connection and assigned noncompensable rating for ventral 
herniorrhaphy scar of the right lower abdomen.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the appeal.  

2.  For the period of this appeal, the service-connected 
ventral herniorrhaphy scar of the right lower abdomen is 
shown to be productive of a disability picture that more 
nearly approximates that of being tender on objective 
demonstration.  



CONCLUSION OF LAW

The criteria for that assignment an initial 10 percent rating 
for the service-connected ventral herniorrhaphy scar of the 
right lower abdomen have been met.  38 U.S.C.A. §§ 1155, 
5103, 513A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.118 including Diagnostic Codes 
7801-7805 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated February 2003, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claims and what medical or other evidence he was responsible 
for obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In the February 2003 letter, the RO provided further 
notification of VCAA by requesting that the veteran submit 
evidence regarding his service-connected ventral hernia scar 
pursuant to 38 C.F.R. § 3.159.  The veteran was given the 
opportunity to respond.  

The May 2004 Statement of the Case and the November 2004 
Supplemental Statement of the Case provided the veteran with 
the pertinent rating schedule provisions regarding his claim 
for increase.  

The Statement of the Case also provided the veteran with the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. §3.159.  

The Board notes that the May 2004 Statement of the Case also 
informed the veteran of the change in the rating criteria for 
skin disabilities, as to the veteran's condition.  

Thus, the Board is able to proceed with a decision on the 
merits of this appeal, with consideration of the original and 
revised regulations.  

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Since the veteran has not identified any other evidence as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of VCAA 
have been met.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

Further, the veteran was accorded a VA examination that was 
completed in June 2004 in order to evaluate the severity of 
the service-connected disability.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification should not be 
prejudicial in this case, involving only service connection 
claims.  The veteran has been made aware of the applicable 
diagnostic code provisions and has been assigned an effective 
date, which will not be altered even though an increase has 
been made in this decision.  Id.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A request for an 
increased rating must be viewed in light of the entire 
relevant medical history.  See 38 C.F.R. 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In this case, the service-connected ventral herniorrhaphy 
scar of the right lower abdomen is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805, effective in July 2000.  

The veteran's claim for a compensable rating for the service-
connected ventral herniorrhaphy scar of the right lower 
abdomen was received in January 2003.  Therefore, the new 
regulations that went into effect on August 30, 2002 are 
applicable.  

Under Diagnostic Code 7801, a 10 percent rating is assignable 
for scars other than those involving the head, face, or neck 
that are deep or that cause limited motion if involving an 
area or areas exceeding 6 square inches (39 sq. cm.).  

To warrant the next higher rating of 20 percent, an area or 
areas exceeding 72 square inches (465 sq. cm.) is required.  
Also, under this section, a deep scar is one associated with 
underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, a 10 percent rating is assignable 
for scars other than those involving the head, face, or neck 
that are superficial and that do not cause limited motion if 
involving an area or areas of 144 square inches (929 sq. cm.) 
or greater.  

Under Diagnostic Code 7803, superficial or unstable scars are 
rated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Again, a superficial scar is one not 
associated with underlying soft tissue damage.  

Under Diagnostic Code 7804, scars that are superficial or 
painful on examination are rated as 10 percent disabling.  
Again, for purposes of this section, a superficial scar is 
one not associated with underlying soft tissue damage.  

Under Diagnostic Code 7805, other are rated on limitation of 
function of affected part. 38 C.F.R. § 4.118, Code 7805.  

The Board notes its review of the medical records which 
included documents from the Salisbury, Maryland VA Medical 
Center (VAMC) and medical statements from Drs. Barr and 
Patel.  The Board's review also included the veteran's 
medical records from his November 2003 surgery as well as a 
VA examination conducted in June 2004.  

In May 2000, a report from the VAMC indicated that the 
veteran had noticed swelling and discomfort through his 
surgical incision since his appendectomy.  

In July 2000, the veteran underwent ventral hernia surgery 
where he had his appendectomy in February 1995.  

In July 2003, treatment notes from the VAMC indicated that 
the veteran had a surgical incision scar that did not 
demonstrate any tenderness.  A note from August 2003 again 
from the Salisbury VAMC noted a 4x5cm bulge at the lateral 
end of the scar with no abdominal pain.  

The record shows that, in August 2003, service connection was 
granted for ventral herniorrhaphy scar as secondary to the 
veteran's history of appendicitis with peritonitis, post 
operative with residual ventral hernia, status post 
herniorrhaphy with recurrence of ventral hernia.  

After reviewing medical statements from Drs. Barr and Patel 
as well as treatment notes from the VAMC, the examiner noted 
that the scar was well healed, nontender, nondisfiguring, and 
nonadherent to underlying tissue with no limitation if 
function associated with the scar.  

The veteran contended in his September 2003 Notice of 
Disagreement that his scar from his hernia surgery is "very 
noticeable and non-supportive."  

In November 2003, the veteran underwent another ventral 
incisional herniorrhaphy surgery for his hernia.  

A November 2003 statement from Dr. Barr indicated that the 
veteran had recurrent pain and swelling since October of 
2002.  

In January 2004, an examination administered nine weeks after 
his post ventral incisional hernia surgery indicated that 
"the incision [was] well healed with no sign of tenderness 
or fascial defect".  

However, in June 2004, the veteran underwent a VA examination 
that showed that the veteran had "some tenderness at the 
incisional site."  

The examiner also stated that the veteran had an incisional 
scar, 18cm in length on his right lower quadrant.  There was 
no bulge of adipose tissue over the scar.  The abdominal 
examination was unremarkable with no evidence of weakness 
when the veteran was supine.  

While the examination indicates that "there [was] no defect 
in the scar itself", it did state that the area "was a 
little tender." The veteran was diagnosed with mild residual 
tenderness in the incisional area.  

A VA examination in June 2004 indicated that there was no 
pain in the scar on examination as it was a superficial 
incisional scar that appeared normal with normal coloration.  
Also, there was no adherence to the underlying tissue, the 
scar was not unstable and there was no induration or 
inflexibility of the skin in the area of the scar.  

The examiner indicated that there was no limitation of 
motion.  The veteran was diagnosed with a long incisional 
scar in his right lower abdominal quadrant measuring 18cm in 
length.   

In this case, the veteran's service-connected residuals of 
ventral herniorrhaphy scar of the right lower abdomen are 
currently evaluated as no percent disabling pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7805.  

The Board has reviewed the aforementioned medical evidence in 
light of the Diagnostic Codes 7801 through 7805.  

Here, there is medical evidence that the lower right 
abdominal scar has been unstable and productive of pain.  The 
statements from Dr. Barr in November 2003 indicate recurrent 
pain and swelling at the incision site since October of 2002.  
In June 2004, the VA examiner also diagnosed the veteran with 
residual tenderness in the incisional area.  

As such, a 10 percent evaluation for the scar of the right 
lower abdomen residuals is warranted in this case under 
Diagnostic Code 7804, as the symptomatology is analogous to a 
painful scar.  38 C.F.R. §§ 4.20, 4.27.  

As indicated hereinabove, the 10 percent evaluation is the 
highest available under Diagnostic Code 7804.  Moreover, the 
Board has already ascertained above that a higher evaluation 
is not warranted based on a scar with tissue damage 
(Diagnostic Code 7801) or limitation of function of an 
affected part (Diagnostic Code 7805).  

As a final matter, the Board is aware that service connection 
is in effect for the residuals of appendicitis with 
peritonitis that has been assigned a separate rating.  The 
evaluation of that disability is not at issue in this appeal.  

In conclusion, the Board finds that an increased evaluation 
of 10 percent, but not more, for the service-connected 
residuals of a ventral herniorrhaphy scar of the right lower 
abdomen is warranted.  



      ORDER

An increased evaluation of 10 percent for the service-
connected ventral herniorrhaphy scar of the right lower 
abdomen is granted, subject to the regulations governing the 
payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


